        Case 3:15-cv-01857-SI       Document 406     Filed 10/05/20   Page 1 of 3




Joshua M. Sasaki, P.C., OSB No. 964182
josh.sasaki@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower, 111 S.W. Fifth Ave
Portland, OR 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Benjamin G. Shatz (pro hac vice)
bshatz@manatt.com
Christine M. Reilly (pro hac vice)
creilly@manatt.com
John W. McGuinness (pro hac vice)
jmcguinness@manatt.com
MANATT, PHELPS & PHILLIPS, LLP
2049 Century Park East, Suite 1700
Los Angeles, CA 90067
Telephone: 310.312.4000
Facsimile: 310.312.4224

Attorneys for Defendant
ViSalus, Inc.

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION


LORI WAKEFIELD, individually and on           No. CV No. 3:15-cv-01857-SI
behalf of all others similarly situated,
                                              DEFENDANT’S UNOPPOSED MOTION
              Plaintiff,                      FOR AN EXTENSION OF TIME TO
                                              OCTOBER 15 TO FILE OPPOSITIONS TO
       vs.                                    PLAINTIFF’S (1) CLASS NOTICE
                                              PROPOSAL AND (2) MOTION FOR
VISALUS, INC., a Nevada corporation,          ATTORNEYS’ FEES & INCENTIVE
                                              AWARD
              Defendant.
         Case 3:15-cv-01857-SI        Document 406        Filed 10/05/20     Page 2 of 3




                            LOCAL RULE 7-1 CERTIFICATION

       Counsel for Defendant ViSalus conferred with Counsel for Plaintiff Wakefield, and

Plaintiff’s counsel consented to the extensions requested here.



                           MOTION FOR EXTENSIONS OF TIME

       Currently pending are Plaintiff’s motion for attorneys’ fees and an incentive award

(Dkt. 388; opposition due October 8, 2020) and Plaintiff’s motion for approval of post-judgment

notice plan and claims procedure (Dkt. 396; opposition due October 9, 2020).

       In light of the parties’ October 5 mediation session, and to better coordinate the post-

judgment proceedings and briefing, ViSalus moves to extend its opposition deadlines to

October 15.

       On September 29, ViSalus requested that Plaintiff agree to these extensions and

Plaintiff’s counsel so agreed.

       Good cause exists for these extensions to allow ViSalus’ counsel to address the numerous

issues raised in Plaintiff’s voluminous motions. These extensions will not impact other existing

deadlines and are not sought for purposes of delay.




                                             1
               Defendant’s Motion to Extend Time to Oppose Plaintiff’s Motions
        Case 3:15-cv-01857-SI      Document 406      Filed 10/05/20    Page 3 of 3




                                          Respectfully submitted,

Dated: October 5, 2020                     MANATT, PHELPS & PHILLIPS, LLP
                                           By s/Benjamin G. Shatz

                                           Christine M. Reilly (pro hac vice)
                                           creilly@manatt.com
                                           Benjamin G. Shatz (pro hac vice)
                                           bshatz@manatt.com
                                           John W. McGuinness (pro hac vice)
                                           jmcguinness@manatt.com
                                           MANATT, PHELPS & PHILLIPS, LLP
                                           2049 Century Park East, Suite 1700
                                           Los Angeles, CA 90067
                                           Tel: 310.312.4000 Fax: 310.312.4224

                                           MILLER NASH GRAHAM & DUNN LLP
                                           Joshua M. Sasaki, P.C., OSB No. 964182
                                           josh.sasaki@millernash.com
                                           Nicholas H. Pyle, OSB No. 165175
                                           nicholas.pyle@millernash.com
                                           Tel: 503.224.5858 Fax: 503.224.0155

                                           Attorneys for Defendant ViSalus, Inc.




                                            2
              Defendant’s Motion to Extend Time to Oppose Plaintiff’s Motions
